Citation Nr: 0115032	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  98-20 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Paget's disease and 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denying the veteran entitlement to 
service connection for Paget's disease and osteoarthritis.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  Paget's disease and osteoarthritis were not demonstrated 
in service or for many years thereafter and are not shown to 
be related to service or any incident of service origin.  


CONCLUSION OF LAW

Paget's disease and osteoarthritis were not incurred in or 
aggravated by service, and osteoarthritis may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his Paget's disease and 
osteoarthritis stem from his military service during World 
War II as an aircraft mechanic.  

Factual Background

The service medical records on file are sparse and consist 
primarily of the veteran's February 1946 report of medical 
examination for service discharge, which is negative for 
complaints or findings of any pertinent musculoskeletal 
abnormality.  

The veteran's Separation Qualification Record, WD AGO Form 
100, identifies the veteran's military occupation as airplane 
and engine mechanic.  This record notes that the veteran 
performed prescribed inspections and maintenance of aircraft.  
He examined portions of the aircraft such as wings, fuselage, 
stabilizers, flight control surfaces, propellers and landing 
gear for evidence of damage so that such damage could be 
repaired, and corrected defective parts found to be damaged.  

In March 1997, the veteran submitted an Application for 
Compensation or Pension, VA Form 21-526, for Paget's disease 
and osteoarthritis, which he stated began in 1971 or before.  
He reported treatment for Paget's disease/arthritis beginning 
in 1971 by clinicians at the Lahey Clinic with further 
evaluation and treatment provided to him by the Massachusetts 
General Hospital beginning in 1986 and by the Bedford VA 
Medical Center beginning in 1987.  

VA outpatient treatment records received in June 1997 and 
compiled between March 1990 and June 1997 show evaluation and 
treatment provided to the veteran, beginning in April 1990, 
primarily for Paget's disease, osteoarthritis, and adult-
onset diabetes mellitus.  

On a VA examination in July 1997, the veteran stated that he 
has Paget's disease and arthritis in his wrists, knees and 
ankles.  He denied any history of injury in service.  He 
stated that he worked as a mechanic in service and did not 
begin to have any complaints or symptoms related to Paget's 
disease and osteoarthritis until 1971.  His examiner noted on 
physical examination that the veteran's head appeared to be 
enlarged but that clinical examination of the wrists, knees 
and ankles showed no evidence of arthritis.  

In a letter dated in July 1998, the veteran's private 
physician, David S. Newcombe, M.D., informed the veteran that 
he had reviewed his records and concluded that there was 
clear evidence that he had osteoarthritis of the cervical and 
lumbar spine by X-ray examination, confirmed by clinical 
findings.  Dr. Newcombe added that although there was some 
suspicion that Paget's disease was an inherited disorder, 
there was no proof of that hypothesis currently.  

The veteran gave sworn testimony at a personal hearing on 
appeal in May 1999 before a hearing officer at the RO.  The 
veteran described his military duties as an airplane 
mechanic.  He stated that he had responsibility for placing 
liquid oxygen and gasoline in planes and that during this 
process, his hands were exposed to freezing cold without 
protective gloves.  He testified that as a result of this, he 
started to experience problems with his wrist.  He said he 
never went to sick call in service and was initially told he 
had arthritis by a private physician in the 1950's.  He added 
that this physician had since died.  The veteran also said 
that all records of his treatment in the years immediately 
following service, including health records that might have 
been maintained by his former employer, to the extent he 
sought medical treatment, were unobtainable.  He said that he 
would not advise VA to seek to obtain such records, adding, 
"Why waste your time?"  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096.  This law eliminates the well-grounded claim 
requirement and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the Act, a remand to the RO 
for the sole purpose of consideration of the current claim 
under the provisions of the Act is unnecessary.  The Board 
notes that the claimant was provided a VA examination in 
connection with his claim.  While medical records identified 
by the claimant have not been obtained by the RO, further 
development to obtain these records would be an unnecessary 
expenditure of limited VA resources, as these records, as 
indicated by the veteran, are dated no earlier than 1971, and 
would therefore serve no useful purpose.  There is no 
reasonable possibility that these records, dated more than 
25 years after service, would aid in substantiating his 
current claim, even if they showed treatment for Paget's 
disease or osteoarthritis, because the focus of the Board's 
inquiry must be on whether the claimed disabilities 
originated in service.  The veteran testified that records 
that might show treatment for arthritis closer to service are 
unavailable.  The Board further notes that the veteran was 
provided notice of the applicable laws and regulations in the 
statement of the case issued to the veteran in September 1998 
and in supplemental statements of the case issued in February 
and August 1999.  Furthermore, he was apprised of the 
deficiencies in the evidence at his personal hearing in May 
1999.  The Board accordingly finds that the veteran is not 
prejudiced by appellate review at this time without initial 
RO adjudication after enactment of the Veterans Claims 
Assistance Act of 2000.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
diseases such as osteoarthritis that are manifested to a 
compensable degree within one year following separation from 
service may be the subject of service connection based on 
presumed incurrence in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the veteran's medical examination for service 
discharge was negative for complaints or clinical findings 
indicative of Paget's disease or osteoarthritis.  The post 
service clinical records showing the presence of Paget's 
disease and osteoarthritis are dated no earlier than 1990, 
more than 45 years following service.  These records suggest 
that Paget's disease was first diagnosed in 1971, about 25 
years following separation from service.  This is too remote 
in time from service to attribute these disorders to service 
without resorting to pure speculation.  However, service 
connection may not be based on a resort to pure speculation 
or even to remote possibility.  See 38 C.F.R. § 3.102 (2000).  

Furthermore, the veteran has testified that available records 
of treatment provided to him for the disabilities claimed, 
while not contained in his claims file, are, according to the 
veteran, dated no earlier than 1971.  While this would serve 
to bring the first objective manifestations of Paget's 
disease and osteoarthritis closer to service, the absence of 
any objective indication of diagnosis or treatment of Paget's 
disease or osteoarthritis until 1971, 25 years after service, 
is highly probative evidence against the claim, as it tends 
to show the absence of any symptoms of the conditions during 
the immediate post service period.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (Board justified in denying claim 
for service connection for low back condition where there was 
no documentation of continuity of symptomatology of claimed 
disability for many years following separation).  

The Court of Appeals for Veterans Claims has consistently 
held that "[a] determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

The competent medical evidence in this case fails to 
demonstrate that the veteran's Paget's disease and 
osteoarthritis, manifested many years after service, are in 
any way etiologically or causally related to service.  
Although the veteran believes that his current Paget's 
disease and osteoarthritis originated in service or are 
otherwise attributable to events therein, as a layman, he 
does not have the medical expertise or training to give a 
competent opinion of the determinative issue of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

As any current Paget's disease and osteoarthritis were noted 
many years after service separation, and as there is no 
competent medical evidence or opinion currently of record 
linking Paget's disease and osteoarthritis to service, the 
veteran's claim for service connection for Paget's disease 
and osteoarthritis must be denied.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107(b)).  


ORDER

Service connection for Paget's disease and osteoarthritis is 
denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

